--------------------------------------------------------------------------------

Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

     This Securities Purchase Agreement (this “Agreement”) is dated as of June
30, 2006, among CrossPoint Energy, LLC, a Texas limited liability company (the
“Company”) and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively the
“Purchasers”).

     WHEREAS, subject to the terms and conditions set forth in this Agreement
and pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.

     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE I
DEFINITIONS

          1.1      Definitions. In addition to the terms defined elsewhere in
this Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:

          “Action” shall have the meaning ascribed to such term in Section
3.1(j) .

          “Affiliate” means any Person that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a Person as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.

          “Business Day” means any day except Saturday, Sunday, any day which
shall be a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.

          “Closing” means the closing of the purchase and sale of the Securities
pursuant to Section 2.1.

          “Closing Date” means the Business Day when all of the Transaction
Documents have been executed and delivered by the applicable parties thereto,
and all conditions precedent to (i) the Purchasers’ obligations to pay the
Subscription Amount and (ii) the Company’s obligations to deliver the Securities
have been satisfied or waived.

--------------------------------------------------------------------------------

          “Closing Price” means on any particular date (a) the last reported
closing bid price per unit of Common Units on such date on the Trading Market
(as reported by Bloomberg L.P. at 4:15 PM (New York time)), or (b) if there is
no such price on such date, then the closing bid price on the Trading Market on
the date nearest preceding such date (as reported by Bloomberg L.P. at 4:15 PM
(New York time)), or (c) if the Common Units are not then listed or quoted on
the Trading Market and if prices for the Common Units are then reported in the
“pink sheets” published by Pink Sheets LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
unit of the Common Units so reported, or (d) if the Common Units are not then
publicly traded the fair market value of one Common Unit as determined by an
appraiser selected in good faith by the Purchasers of a majority in interest of
the Units then outstanding.

          “Commission” means the Securities and Exchange Commission.

          “Common Unit” means the common units of the Company, having the
rights, privileges and preferences set forth in the Regulations and any other
class of securities into which such securities may hereafter be reclassified or
changed into or exchanged for, including, after the Merger, the Merger Stock.

          “Common Unit Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Units, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Units.

          “Company Counsel” means Patton Boggs LLP.

          “Disclosure Schedules” means the Disclosure Schedules of the Company
delivered concurrently herewith.

          “Effective Date” means the date that the initial Registration
Statement filed by the Company pursuant to the Registration Rights Agreement is
first declared effective by the Commission.

          “Evaluation Date” shall have the meaning ascribed to such term in
Section 3.1(r) .

          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

          “Exempt Issuance” means the issuance of (a) Common Units or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted by a majority of the non-employee members of the Board of
Directors of the Company or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any Securities issued hereunder and/or
other securities exercisable or exchangeable for or convertible into Common
Units issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of

2

--------------------------------------------------------------------------------

this Agreement to increase the number of such securities or to decrease the
exercise, exchange or conversion price of any such securities, and (c)
securities issued pursuant to acquisitions or strategic transactions approved by
a majority of the disinterested directors, provided any such issuance shall only
be to a Person which is, itself or through its subsidiaries, an operating
company in a business synergistic with the business of the Company and in which
the Company receives benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities.

           “FW” means Feldman Weinstein LLP with offices located at 420
Lexington Avenue, Suite 2620, New York, New York 10170-0002.

          “GAAP” shall have the meaning ascribed to such term in Section 3.1(h)
.

          “Intellectual Property Rights” shall have the meaning ascribed to such
term in Section 3.1(o) .

          “knowledge of the Company” means the actual knowledge, after
reasonable investigation, of Daniel F. Collins.

          “Legend Removal Date” shall have the meaning ascribed to such term in
Section 4.1(c) .

          “Liens” means a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

          “Material Adverse Effect” shall have the meaning assigned to such term
in Section 3.1(b) .

          “Material Permits” shall have the meaning ascribed to such term in
Section 3.1(m) .

          “Merger” shall have the meaning set forth in Section 2.3(b) .

          “Merger Securities” means the Merger Stock and the Merger Warrants.

          “Merger Stock” means the shares of common stock of Pubco issued to the
Purchasers upon exchange of the Common Units pursuant to the Merger.

          “Merger Warrants” means the warrants to purchase Common Stock of Pubco
issued upon exchange of the Warrants pursuant to the Merger.

          “Note” means a convertible note issued by the Company in the form of
Exhibit A as attached hereto.

          “Note Units” means the Common Units issuable upon conversion of any
Note.

3

--------------------------------------------------------------------------------

          “Participation Maximum” shall have the meaning ascribed to such term
in Section 4.13.

          “Per Unit Purchase Price” equals $1.25.

          “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

          “Pre-Notice” shall have the meaning ascribed to such term in Section
4.13.

          “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

          “Purchaser Party” shall have the meaning ascribed to such term in
Section 4.9.

          “Registration Rights Agreement” means the Registration Rights
Agreement, to be entered into pursuant to the Merger, among Pubco and the
Purchasers, in the form of Exhibit B attached hereto.

          “Registration Statement” means a registration statement meeting the
requirements set forth in the Registration Rights Agreement and covering the
resale by the Purchasers of the Merger Stock.

          “Regulations” means the Regulations of the Company as in effect on the
date hereof.

          “Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e) .

          “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

          “SEC Reports” shall have the meaning ascribed to such term in Section
3.1(h) .

          “Securities” means the Units, the Notes, the Note Units, the Warrants
and the Warrant Units.

          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

          “Short Sales” shall include all “short sales” as defined in Rule 200
of Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable Merger Stock).

4

--------------------------------------------------------------------------------

          “Subscription Amount” means, as to each Purchaser, the aggregate
amount to be paid for Units, the Notes and the Warrants purchased hereunder as
specified below such Purchaser’s name on the signature page of this Agreement
and next to the heading “Subscription Amount”, in United States Dollars and in
immediately available funds.

          “Subsequent Financing” shall have the meaning ascribed to such term in
Section 4.13.

          “Subsequent Financing Notice” shall have the meaning ascribed to such
term in Section 4.13.

          “Subsidiary” means any subsidiary of the Company as set forth on
Schedule 3.1(a).

          “Trading Market” means the following markets or exchanges: the Nasdaq
Capital Market, the American Stock Exchange, the New York Stock Exchange, the
Nasdaq National Market or the OTC Bulletin Board.

          “Transaction Documents” means this Agreement, the Notes, the Warrants,
and the Registration Rights Agreement and any other documents or agreements
executed in connection with the transactions contemplated hereunder.

          “Units” means the Common Units issued or issuable to each Purchaser
pursuant to this Agreement, and any other class of securities into which such
securities may hereafter be reclassified or changed into or exchanged for,
including, after the Merger, the Merger Stock.

          “Warrants” means collectively the Common Unit purchase warrants, in
the form of Exhibit C delivered to the Purchasers at the Closing in accordance
with Section 2.2(a) hereof, which Warrants shall be exercisable immediately and
have a term of exercise equal to 5 years.

          “Warrant Units” means the Common Units issuable upon exercise of the
Warrants.

ARTICLE II
PURCHASE AND SALE

          2.1      Closing.

          (a)      On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and each Purchaser agrees to purchase in the aggregate, severally and not
jointly, not less than $15,000,000 and up to $22,000,000 of Units, Notes and
Warrants. The purchase price for one Unit, a Note in the principal amount of
$1.75 and a Warrant to purchase 0.25 Units shall be $3.00. Each Purchaser shall
deliver to the Company via wire transfer or a certified check immediately
available funds equal to their Subscription Amount and the Company shall deliver
to each Purchaser their respective Units, Notes and Warrants as

5

--------------------------------------------------------------------------------

determined pursuant to Section 2.2(a) and the other items set forth in Section
2.2 issuable at the Closing. Upon satisfaction of the conditions set forth in
Sections 2.2 and 2.3, the Closing shall occur at the offices of FW, or such
other location as the parties shall mutually agree.

          (b)      Subsequent to the Closing Date and prior to July 30, 2006,
subject to the terms and conditions of this Agreement, the Company may sell up
to $10,000,000 of Units, Notes and Warrants at a purchase price equal to the
terms set forth in Section 2.1(a) to such other persons and entities as are
determined by the Company. Any such sale shall be upon the same terms and
conditions as those contained herein, and such persons or entities, by delivery
of the appropriate executed signature pages, shall become parties to this
Agreement.

          2.2      Deliveries.

          (a)      On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to each Purchaser the following:

          (i)      this Agreement duly executed by the Company and Pubco;

          (ii)      a legal opinion of Company Counsel, in the form of Exhibit D
attached hereto;

          (iii)      a certificate evidencing a number of Units equal to
41.6666666% of such Purchaser’s Subscription Amount divided by the Per Unit
Purchase Price (rounded to the nearest whole unit), registered in the name of
such Purchaser;

          (iv)      a Note in the principal amount equal to 58.3333333% of such
Purchaser’s Subscription Amount (rounded to the nearest whole cent), registered
in the name of such Purchaser; and

          (v)      a Warrant registered in the name of such Purchaser to
purchase up to a number of Common Units equal to 25% of the Units and the Note
Units to be purchased by such Purchaser hereunder, with an exercise price equal
to $1.95, subject to adjustment therein.

          (b)      On or prior to the Closing Date, each Purchaser shall deliver
or cause to be delivered to the Company the following:

          (i)      this Agreement duly executed by such Purchaser; and

          (ii)      such Purchaser’s Subscription Amount by wire transfer to the
account designated in writing by the Company.

          2.3      Closing Conditions.

          (a)      The obligations of the Company hereunder in connection with
the Closing are subject to the following conditions being met:

6

--------------------------------------------------------------------------------

          (i)      the accuracy in all material respects when made and on the
Closing Date of the representations and warranties of the Purchasers contained
herein;

          (ii)      all obligations, covenants and agreements of the Purchasers
required to be performed at or prior to the Closing Date shall have been
performed; and

          (iii)      the delivery by the Purchasers of the items set forth in
Section 2.2(b) of this Agreement.

          (b)      The respective obligations of the Purchasers hereunder in
connection with the Closing are subject to the following conditions being met:

          (i)      the accuracy in all material respects on the Closing Date of
the representations and warranties of the Company contained herein;

          (ii)      all obligations, covenants and agreements of the Company
required to be performed at or prior to the Closing Date shall have been
performed;

          (iii)      the delivery by the Company of the items set forth in
Section 2.2(a) of this Agreement;

          (iv)      the Company, Electrum Mining Limited (“Pubco”) and all other
parties thereto shall, on or before July 7, 2006, enter into and deliver that
certain Merger Agreement dated July 7, 2006 whereby CrossPoint Acquisition
Company, a wholly-owned subsidiary of Pubco will merge into the Company, and
pursuant to which all outstanding securities of the Company will be exchanged
for securities of Pubco (the “Merger”), which agreement (the “Merger Agreement”)
shall have such terms and conditions as are acceptable to the Purchasers and
shall require as conditions to the closing of the Merger (which conditions may
not be waived without the prior written consent of each Purchaser): (i) that
Pubco assume all obligations of the Company hereunder, including, without
limitation, all obligations of the Company under Article IV hereof, (ii) that
Pubco execute and deliver the Registration Rights Agreement, (iii) that Pubco
issue each Purchaser a warrant, in substantially the form of the Warrants issued
hereunder in exchange for the Warrants, (iv) that the Purchasers own, in the
aggregate, a percentage of the fully diluted capital stock of Pubco immediately
following the Merger (including the capital stock of Pubco issuable upon
conversion of the Notes but excluding the warrants issuable pursuant to the
Merger upon exchange of the Warrants for such purpose), such percentage being
equal to the aggregate shares of Merger Stock divided by the sum of the
aggregate shares of Merger Stock and 11,400,000, that sum divided by 94% (e.g.
for $20,000,000 of Units sold, the percentage is equal to 13,333,333 divided by
the sum of 13,333,333 and 11,400,000, that sum divided by 94%, or approximately
50.7%), and (v) that each Purchaser shall be a third party beneficiary of the
representations, warranties and covenants of the parties thereunder;

7

--------------------------------------------------------------------------------

          (v)      there shall have been no Material Adverse Effect with respect
to the Company since the date hereof; and

          (vi)      from the date hereof to the Closing Date, trading in
securities generally as reported by Bloomberg Financial Markets shall not have
been suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by such service, or on any Trading Market,
nor shall a banking moratorium have been declared either by the United States or
New York State authorities nor shall there have occurred any material outbreak
or escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of each Purchaser, makes
it impracticable or inadvisable to purchase the Units at the Closing.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

          3.1      Representations and Warranties of the Company. Except as set
forth under the corresponding section of the Disclosure Schedules which
Disclosure Schedules shall be deemed a part hereof and to qualify any
representation or warranty otherwise made herein to the extent of such
disclosure, the Company hereby makes the representations and warranties set
forth below to each Purchaser:

          (a)      Subsidiaries. All of the direct and indirect subsidiaries of
the Company are set forth on Schedule 3.1(a). The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities. If the Company has no subsidiaries, then all other
references in the Transaction Documents to the Subsidiaries or any of them will
be disregarded.

          Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly organized or incorporated, validly existing and
in good standing under the laws of the jurisdiction of its organization or
incorporation (as applicable), with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of organization,
regulations, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction

8

--------------------------------------------------------------------------------

Document, other than the following, which shall not be taken into account in
determining whether there has been or will be a Material Adverse Effect: (A) any
adverse effect attributable solely to the failure of the Company and its
Subsidiaries to meet internal projections or forecasts; (B) any adverse effect
attributable solely to conditions generally affecting the industry in which the
Company and its Subsidiaries participate, the US economy as a whole or the
capital markets in general; and (C) adverse effects resulting solely from any
change in accounting requirements or applicable laws and regulations, (any of
(i), (ii) or (iii), a “Material Adverse Effect”) and no Proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.

          (b)      Authorization; Enforcement. The Company has the requisite
limited liability company power and authority to enter into and to consummate
the transactions contemplated by each of the Transaction Documents and otherwise
to carry out its obligations hereunder and thereunder. The execution and
delivery of each of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, its board of managers or the holders
of its Common Units in connection therewith other than in connection with the
Required Approvals. Each Transaction Document has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof and thereof, will constitute the valid and binding obligation
of the Company enforceable against the Company in accordance with its terms
except (i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

          (c)      No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Units and the
consummation by the Company of the other transactions contemplated hereby and
thereby do not and will not (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is

9

--------------------------------------------------------------------------------

bound or affected; except in the case of each of clauses (ii) and (iii), such as
would not have or reasonably be expected to result in a Material Adverse Effect.

          (d)      Filings, Consents and Approvals. The Company is not required
to obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) filings required pursuant to Section 4.4 of this Agreement, (ii)
the filing with the Commission of the Registration Statement, (iii)
application(s) to each applicable Trading Market for the listing of the
Securities for trading thereon in the time and manner required thereby, and (iv)
the filing of Form D with the Commission and such filings as are required to be
made under applicable state securities laws (collectively, the “Required
Approvals”).

          (e)      Issuance of the Securities. The Securities are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents and the
Regulations. The Company is authorized to issue an unlimited number of Common
Units.

          (f)      Capitalization. The issued and outstanding capitalization of
the Company immediately prior to the Closing and on a pro-forma basis (assuming
the consummation of the Merger) is as set forth on Schedule 3.1(g). The Company
has not issued any Common Units or other securities other than as set forth on
Schedule 3.1(g). Except as set forth on Schedule 3.1(g), the Company has not
created or authorized the issuance of any “preferred units” having special
rights or preferences as contemplated by Section 7.1 of the Regulations. No
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents. Except as a result of the purchase and sale of the
Securities or as set forth on Schedule 3.1(g), there are no outstanding options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any Common Units, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional Common Units or Common Unit Equivalents. The issuance and sale
of the Securities will not obligate the Company to issue Common Units or other
securities to any Person (other than the Purchasers) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. All of the outstanding
securities of the Company are validly issued, fully paid and nonassessable, have
been issued in compliance with all federal and state securities laws, and none
of such outstanding securities was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities. No further approval
or authorization of any member, the Board of Managers of the Company or others
is required for the issuance and sale of the Securities. There are no membership
agreements, voting agreements or other similar agreements with respect to the
governance of the Company’s affairs to which the

10

--------------------------------------------------------------------------------

Company is a party or, to the knowledge of the Company, between or among any of
the holders of the Company’s Common Units.

          (g)      SEC Reports; Financial Statements. To the Company’s
knowledge, Pubco has filed all reports, schedules, forms, statements and other
documents required to be filed by it under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. To the Company’s
knowledge, as of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, as
applicable, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
audited financial statements of the Company for the fiscal year ended December
31, 2005 and unaudited financial statements for the fiscal quarter ended March
31, 2006 are attached hereto as Schedule 3.1(h). The financial statements
attached hereto as Schedule 3.1(h) have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

          (h)      Material Changes; Undisclosed Events, Liabilities or
Developments. Since March 31, 2006, (i) there has been no event, occurrence or
development that has had or that would reasonably be expected to result in a
Material Adverse Effect (provided, however, it being understood that for
purposes of this Section 3.1(i) only, the entering into the Merger Agreement by
the Company and performing its obligations thereunder shall not be taken into
account in determining whether or not a Material Adverse Effect has occurred
since March 31, 2006), (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any distribution of cash or other property to its equity
holders or purchased, redeemed or made any agreements to purchase or redeem any
of its securities and (v) the Company has not issued any securities to any
officer, manager, director or Affiliate.

11

--------------------------------------------------------------------------------

          (i)      Litigation. There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) would, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.

          (j)      Labor Relations. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company which could reasonably be expected to result in a Material Adverse
Effect. None of the Company’s or its Subsidiaries’ employees is a member of a
union that relates to such employee’s relationship with the Company, and neither
the Company or any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are acceptable. No executive officer, to the knowledge of
the Company, is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters. The Company and its Subsidiaries
are in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

          (k)      Compliance. Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business and all such laws that affect the
environment, except in each case as would not have or reasonably be expected to
result in a Material Adverse Effect.

          (l)      Regulatory Permits. The Company and the Subsidiaries possess
all certificates, authorizations and permits issued by the appropriate federal,
state, local or

12

--------------------------------------------------------------------------------

foreign regulatory authorities necessary to conduct their respective businesses,
except where the failure to possess such permits would not have or reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.

          (m)     Title to Assets. The Company does not own any real property.
Except as set forth in Schedule 3.1(n), the Company and the Subsidiaries have
good and marketable title in all personal property owned by them that is
material to the business of the Company and the Subsidiaries, in each case free
and clear of all Liens, except for Liens as do not materially affect the value
of such property and do not materially interfere with the use made and proposed
to be made of such property by the Company and the Subsidiaries and Liens for
the payment of federal, state or other taxes, the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance.

          (n)      Patents and Trademarks. The Company and the Subsidiaries
have, or have rights to use, all patents, patent applications, trademarks,
trademark applications, service marks, trade names, trade secrets, inventions,
copyrights, licenses and other intellectual property rights and similar rights
necessary or material for use in connection with their respective businesses and
which the failure to so have would have a Material Adverse Effect (collectively,
the “Intellectual Property Rights”). Neither the Company nor any Subsidiary has
received a notice (written or otherwise) that the Intellectual Property Rights
used by the Company or any Subsidiary violates or infringes upon the rights of
any Person. To the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights. The Company and its Subsidiaries
have taken reasonable security measures to protect the secrecy, confidentiality
and value of all of their intellectual properties, except where failure to do so
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

          (o)      Insurance. The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts, to the knowledge of the Company, as are prudent and
customary in the businesses in which the Company and the Subsidiaries are
engaged, including, but not limited to, directors and officers insurance
coverage at least equal to the aggregate Subscription Amount. Neither the
Company nor any Subsidiary has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business without a significant increase in cost.

          (p)      Transactions With Affiliates and Employees. Except as set
forth on Schedule 3.1(q), none of the officers or directors of the Company and,
to the knowledge of the Company, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the

13

--------------------------------------------------------------------------------

furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $60,000
other than (i) for payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and (iii) for
other employee benefits, including option agreements under any stock option plan
of the Company.

          (q)      Internal Accounting Controls. The Company and the
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

          (r)      Certain Fees. No brokerage or finder’s fees or commissions
are or will be payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents. The
Purchasers shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by the Transaction Documents.

          (s)      Private Placement. Assuming the accuracy of the Purchasers
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby.

          (t)      Investment Company. The Company is not, and is not an
Affiliate of, and immediately after receipt of payment for the Securities, will
not be or be an Affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended. The Company shall conduct its
business in a manner so that it will not become subject to the Investment
Company Act.

          (u)      Registration Rights. Other than each of the Purchasers, no
Person has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company.

          (v)      [RESERVED].

          Application of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights

14

--------------------------------------------------------------------------------

agreement) or other similar anti-takeover provision under the Company’s Articles
of Organization (or similar charter documents) or the laws of its state of
organization that is or could become applicable to the Purchasers as a result of
the Purchasers and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including without limitation as a result
of the Company’s issuance of the Securities and the Purchasers’ ownership of the
Securities.

          (w)     Disclosure. All written disclosure furnished by or on behalf
of the Company to the Purchasers regarding the Company, its business and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, with respect to the representations and warranties made herein are
true and correct with respect to such representations and warranties and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The Company
acknowledges and agrees that no Purchaser makes or has made any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Section 3.2 hereof. Except with respect to
information that will be included in Pubco’s Definitive Information Statement in
accordance with Schedule 14C regarding the Merger and the related transactions
and Pubco’s Current Report on Form 8-K regarding the Merger and the related
transactions, the Company represents that it has not provided any Purchaser with
any information that the Company believes constitutes material non-public
information.

          (x)      No Integrated Offering. Assuming the accuracy of the
Purchasers’ representations and warranties set forth in Section 3.2, neither the
Company, nor any of its affiliates, nor any Person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Securities to be integrated with prior offerings by the
Company for purposes of the Securities Act.

          (y)      Solvency. Based on the financial condition of the Company as
of the Closing Date after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder, (i) the fair saleable value
of the Company’s assets exceeds the amount that will be required to be paid on
or in respect of the Company’s existing debts and other liabilities (including
known contingent liabilities) as they mature; (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
and projected capital requirements and capital availability thereof; and (iii)
the current cash flow of the Company, together with the proceeds the Company
would receive, were it to liquidate all of its assets, after taking into account
all anticipated uses of the cash, would be sufficient to pay all amounts on or
in respect of its liabilities when such amounts are required to be paid. The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt). The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one

15

--------------------------------------------------------------------------------

year from the Closing Date. The financial statements attached hereto as Schedule
3.1(h) set forth as of the dates thereof all outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments. For the purposes of this Agreement, “Indebtedness”
shall mean (a) any liabilities for borrowed money or amounts owed in excess of
$50,000 (other than trade accounts payable incurred in the ordinary course of
business), (b) all guaranties, endorsements and other contingent obligations in
respect of Indebtedness of others, whether or not the same are or should be
reflected in the Company’s balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP. Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.

          (z)      Tax Status. Except for matters that would not, individually
or in the aggregate, have or reasonably be expected to result in a Material
Adverse Effect, the Company and each Subsidiary has filed all necessary federal,
state and foreign income and franchise tax returns and has paid or accrued all
taxes shown as due thereon, and the Company has no knowledge of a tax deficiency
which has been asserted or threatened against the Company or any Subsidiary.

          (aa)      No General Solicitation. Neither the Company nor any person
acting on behalf of the Company has offered or sold any of the Securities by any
form of general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.

          (bb)      Foreign Corrupt Practices. Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from company funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

          (cc)      Accountants. The Company’s accountants are set forth on
Schedule 3.1(ee) of the Disclosure Schedule. To the knowledge of the Company,
such accountants, who the Company expects will express their opinion with
respect to the financial statements to be included in the Registration
Statement, are a registered public accounting firm as required by the Securities
Act.

          (dd)      Acknowledgment Regarding Purchasers’ Purchase of Securities.
The Company acknowledges and agrees that each of the Purchasers is acting solely
in the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no

16

--------------------------------------------------------------------------------

Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

          3.2      Representations and Warranties of the Purchasers. Each
Purchaser hereby, for itself and for no other Purchaser, represents and warrants
as of the date hereof and as of the Closing Date to the Company as follows:

          (a)      Organization; Authority. Such Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
the Transaction Documents and otherwise to carry out its obligations hereunder
and thereunder. The execution, delivery and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or similar action on the part of such Purchaser. Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

          (b)      Own Account. Such Purchaser understands that the Securities
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law and is acquiring the Securities as
principal for its own account and not with a view to or for distributing or
reselling such Securities or any part thereof in violation of the Securities Act
or any applicable state securities law, has no present intention of distributing
any of such Securities in violation of the Securities Act or any applicable
state securities law and has no direct or indirect arrangement or understandings
with any other persons to distribute or regarding the distribution of such
Securities (this representation and warranty not limiting such Purchaser’s right
to sell the Securities pursuant to the Registration Statement or otherwise in
compliance with applicable federal and state securities laws) in violation of
the Securities Act or any applicable state securities law. Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business.

          (c)      Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and at the date hereof it is, and on each date on which it
exercises any Warrants, it

17

--------------------------------------------------------------------------------

will be either: (i) an “accredited investor” as defined in Rule 501(a)(1),
(a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a “qualified
institutional buyer” as defined in Rule 144A(a) under the Securities Act. Such
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Exchange Act.

          (d)      Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

          (e)      General Solicitation. Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

          (f)      Confidentiality Prior To The Date Hereof. Other than to other
Persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES

          4.1      Transfer Restrictions.

          (a)      The Securities may only be disposed of in compliance with
state and federal securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an affiliate of a Purchaser or in connection with a pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights of
a Purchaser under this Agreement and the Registration Rights Agreement.

          (b)      The Purchasers agree to the imprinting, so long as is
required by this Section 4.1, of a legend on any of the Securities in the
following form:

> > > > THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND
> > > > EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
> > > > RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF
> > > > 1933, AS AMENDED (THE

18

--------------------------------------------------------------------------------

> > > > “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
> > > > PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
> > > > OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
> > > > SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
> > > > ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES MAY
> > > > BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
> > > > REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT
> > > > IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
> > > > SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
> > > 
> > >      The Company acknowledges and agrees that a Purchaser may from time to
> > > time pledge pursuant to a bona fide margin agreement with a registered
> > > broker-dealer or grant a security interest in some or all of the
> > > Securities to a financial institution that is an “accredited investor” as
> > > defined in Rule 501(a) under the Securities Act and who agrees to be bound
> > > by the provisions of this Agreement and the Registration Rights Agreement
> > > and, if required under the terms of such arrangement, such Purchaser may
> > > transfer pledged or secured Securities to the pledgees or secured parties.
> > > Such a pledge or transfer would not be subject to approval of the Company
> > > and no legal opinion of legal counsel of the pledgee, secured party or
> > > pledgor shall be required in connection therewith. Further, no notice
> > > shall be required of such pledge. At the appropriate Purchaser’s expense,
> > > the Company will execute and deliver such reasonable documentation as a
> > > pledgee or secured party of Securities may reasonably request in
> > > connection with a pledge or transfer of the Securities, including, after
> > > the Merger and if the Merger Securities are subject to registration
> > > pursuant to the Registration Rights Agreement, the preparation and filing
> > > of any required prospectus supplement under Rule 424(b)(3) under the
> > > Securities Act or other applicable provision of the Securities Act to
> > > appropriately amend the list of Selling Stockholders thereunder.

          (c)      After the Merger, certificates evidencing the Merger Stock
shall not contain any legend (including the legend set forth in Section 4.1(b)),
(i) while a registration statement (including the Registration Statement)
covering the resale of such security is effective under the Securities Act, or
(ii) following any sale of such Merger Stock pursuant to Rule 144, unless sold
to an Affiliate of Pubco, or (iii) if such Merger Stock is eligible for sale
under Rule 144(k), or (iv) if such legend is not commercially reasonable under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). After
the Merger, Pubco shall issue an instruction to Pubco’s transfer agent promptly
after the Effective Date to effect the removal of the legend hereunder. After
the Merger, if all or any portion of a Merger

19

--------------------------------------------------------------------------------

Warrant is exercised at a time when there is an effective registration statement
to cover the resale of the Merger Stock, the Merger Stock issuable upon exercise
of such Merger Warrant shall be issued free of all legends. After the Merger and
the Effective Date, or at such time as such legend is no longer allowed under
this Section 4.1(c), Pubco will, no later than five Business Days following the
delivery by a Purchaser to Pubco or Pubco’s transfer agent of a certificate
representing Merger Stock, as the case may be, issued with a restrictive legend
(such fifth Business Day, the “Legend Removal Date”), deliver or cause to be
delivered to such Purchaser a certificate representing such securities that is
free from all restrictive and other legends. So long as no Purchaser is an
Affiliate of Pubco, Pubco may not make any notation on its records or give
instructions to any transfer agent of Pubco that enlarge the restrictions on
transfer set forth in this Section. Certificates for Merger Stock subject to
legend removal hereunder shall be transmitted by Pubco’s transfer agent to the
Purchasers by crediting the account of the Purchaser’s prime broker with the
Depository Trust Company System.

          (d)      After the Merger, in addition to such Purchaser’s other
available remedies, Pubco shall pay to a Purchaser, in cash, as partial
liquidated damages and not as a penalty, for each $1,000 of Merger Stock (based
on the Closing Price of the Merger Stock on the date such Merger Stock are
submitted to the Company’s transfer agent) delivered for removal of the
restrictive legend and subject to Section 4.1(c), $10 per Business Day
(increasing to $20 per Business Day five (5) Business Days after such damages
have begun to accrue) for each Business Day after the Legend Removal Date until
such certificate is delivered without a legend. Nothing herein shall limit such
Purchaser’s right to pursue actual damages for the Company’s failure to deliver
certificates representing any Merger Stock as required by the Transaction
Documents, and such Purchaser shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.

          (e)      Each Purchaser, severally and not jointly with the other
Purchasers, agrees that the removal of the restrictive legend from certificates
representing Merger Stock as set forth in this Section 4.1 is predicated upon
Pubco’s reliance that the Purchaser will sell any Merger Stock pursuant to
either the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption therefrom, and that
if Merger Stock is sold pursuant to a Registration Statement, they will be sold
in compliance with the plan of distribution set forth therein.

          4.2      Furnishing of Information. Following the Merger, as long as
any Purchaser owns Securities, Pubco covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by Pubco after the date hereof pursuant to the
Exchange Act. As long as any Purchaser owns Securities, if Pubco is not required
to file reports pursuant to the Exchange Act, it will prepare and furnish to the
Purchasers and make publicly available in accordance with Rule 144(c) such
information as is required for the Purchasers to sell the Securities under Rule
144. The Company and Pubco each further covenants that each will take such
further action as any holder of Securities may reasonably request, to the extent
required from time to time to enable such Person to sell such Securities

20

--------------------------------------------------------------------------------

without registration under the Securities Act within the requirements of the
exemption provided by Rule 144.

          4.3      Integration. Neither the Company nor Pubco shall sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Securities in a manner that would
require the registration under the Securities Act of the sale of the Securities
to the Purchasers.

          4.4      Securities Laws Disclosure; Publicity. The Company shall, by
6:30 p.m. Eastern time on July 13, 2006, cause Pubco to issue a Current Report
on Form 8-K, disclosing the material terms of the transactions contemplated
hereby, and shall attach the Transaction Documents thereto. The Company and each
Purchaser shall consult with each other in issuing any other press releases with
respect to the transactions contemplated hereby, and neither the Company nor any
Purchaser shall issue any such press release or otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of any Purchaser, or without the prior consent of each Purchaser, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser, or
include the name of any Purchaser in any filing with the Commission or any
regulatory agency or Trading Market, without the prior written consent of such
Purchaser, except (i) as required by federal securities law in connection with
(A) any registration statement contemplated by the Registration Rights Agreement
and (B) the filing of final Transaction Documents (including signature pages
thereto) with the Commission and (ii) to the extent such disclosure is required
by law or Trading Market regulations, in which case the Company shall provide
the Purchasers with prior notice of such disclosure permitted under this
subclause (ii).

          4.5      Shareholder Rights Plan. No claim will be made or enforced by
the Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.

          4.6      Non-Public Information. Except with respect to the material
terms and conditions of the transactions contemplated by the Transaction
Documents, the Company covenants and agrees that neither it nor any other Person
acting on its behalf will provide any Purchaser or its agents or counsel with
any information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that each Purchaser shall be relying on the foregoing
representations in effecting transactions in securities of the Company.

          4.7      Use of Proceeds. Except for up to $8,500,000 as set forth on
Schedule 4.7 attached hereto, the Company shall use the first $20,000,000 of the
net proceeds from the sale of the

21

--------------------------------------------------------------------------------

Securities hereunder for working capital purposes and not for the satisfaction
of any portion of the Company’s debt (other than payment of trade payables in
the ordinary course of the Company’s business and prior practices), to redeem
any outstanding securities or to settle any outstanding litigation.

          Reimbursement. If any Purchaser becomes involved in any capacity in
any Proceeding by or against any Person who is a member or stockholder of the
Company (except as a result of any Transaction Document or sales, pledges,
margin sales and similar transactions by such Purchaser to or with any other
member or stockholder), solely as a result of such Purchaser’s acquisition of
the Securities under this Agreement, the Company will reimburse such Purchaser
for its reasonable legal and other expenses (including the cost of any
investigation preparation and travel in connection therewith) incurred in
connection therewith, as such expenses are incurred. The reimbursement
obligations of the Company under this paragraph shall be in addition to any
liability which the Company may otherwise have, shall extend upon the same terms
and conditions to any Affiliates of the Purchasers who are actually named in
such action, proceeding or investigation, and partners, directors, agents,
employees and controlling persons (if any), as the case may be, of the
Purchasers and any such Affiliate, and shall be binding upon and inure to the
benefit of any successors, assigns, heirs and personal representatives of the
Company, the Purchasers and any such Affiliate and any such Person. The Company
also agrees that neither the Purchasers nor any such Affiliates, partners,
directors, agents, employees or controlling persons shall have any liability to
the Company or any Person asserting claims on behalf of or in right of the
Company solely as a result of acquiring the Securities under this Agreement,
except if such claim arises primarily from a breach of such Purchaser’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings such Purchaser may have with any such member or
stockholder or any violations by the Purchaser of state or federal securities
laws or any conduct by such Purchaser which constitutes fraud, gross negligence,
willful misconduct or malfeasance.

          4.8      Indemnification of Purchasers. Subject to the provisions of
this Section 4.9, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a
Purchaser, or any of them or their respective Affiliates, by any member or
stockholder of the Company who is not an Affiliate of such Purchaser, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Purchaser may have with any such member or stockholder or
any violations

22

--------------------------------------------------------------------------------

by the Purchaser of state or federal securities laws or any conduct by such
Purchaser which constitutes fraud, gross negligence, willful misconduct or
malfeasance). If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Purchaser Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Purchaser Party. Any Purchaser Party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Purchaser Party except to the extent that (i) the employment
thereof has been specifically authorized by the Company in writing, (ii) the
Company has failed after a reasonable period of time to assume such defense and
to employ counsel or (iii) in such action there is, in the reasonable opinion of
such separate counsel, a material conflict on any material issue between the
position of the Company and the position of such Purchaser Party, in which case
the Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel. The Company will not be liable to any Purchaser
Party under this Agreement (i) for any settlement by a Purchaser Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (ii) to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to any Purchaser Party’s breach of
any of the representations, warranties, covenants or agreements made by such
Purchaser Party in this Agreement or in the other Transaction Documents.

          4.9      Reservation of Common Units. The Company shall continue to
reserve and keep available at all times, free of preemptive rights, a sufficient
number of Common Units for the purpose of enabling the Company to issue Units
pursuant to this Agreement, Note Units pursuant to the any conversion of any
Note, and Warrant Units pursuant to any exercise of the Warrants.

          4.10      Listing of Common Units. After the Merger, Pubco will
maintain the listing of its common stock on a Trading Market, and as soon as
reasonably practicable following the Closing (but not later than the earlier of
the Effective Date and the first anniversary of the Closing Date) to list all of
the Merger Stock and the common stock underlying the Merger Warrants on such
Trading Market. After the Merger, Pubco, if it applies to have its common stock
traded on any other Trading Market, it will include in such application all of
the Merger Stock and the common stock underlying the Merger Warrants, and will
take such other action as is necessary to cause all of the Merger Stock to be
listed on such other Trading Market as promptly as possible. Pubco will take all
action reasonably necessary to continue the listing and trading of its common
stock on a Trading Market and to cause Pubco to comply in all respects with its
reporting, filing and other obligations under the bylaws or rules of the Trading
Market.

          4.11      Equal Treatment of Purchasers. No consideration shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of any of the Transaction Documents unless the same consideration
is also offered to all of the parties to the Transaction Documents. For
clarification purposes, this provision constitutes a separate right granted to
each Purchaser by the Company and negotiated separately by each Purchaser, and
is intended to treat for the Company the Purchasers as a class and shall not in
any way be construed as the Purchasers acting in concert or as a group with
respect to the purchase, disposition or voting of Securities or otherwise.

23

--------------------------------------------------------------------------------

Participation in Future Financing.

          (a)      From the date hereof until the date that is the 6 month
anniversary of the Effective Date, upon any issuance by the Company or any of
its Subsidiaries of Common Units or Common Unit Equivalents (a “Subsequent
Financing”), each Purchaser shall have the right to participate in up to an
amount of the Subsequent Financing equal to 50% of the Subsequent Financing (the
“Participation Maximum”) on the same terms, conditions and price provided for in
the Subsequent Financing.

          (b)      At least 5 Business Days prior to the closing of the
Subsequent Financing, the Company shall deliver to each Purchaser a written
notice of its intention to effect a Subsequent Financing (“Pre-Notice”), which
Pre-Notice shall ask such Purchaser if it wants to review the details of such
financing (such additional notice, a “Subsequent Financing Notice”). Upon the
request of a Purchaser, and only upon a request by such Purchaser, for a
Subsequent Financing Notice, the Company shall promptly, but no later than 1
Business Day after such request, deliver a Subsequent Financing Notice to such
Purchaser. The Subsequent Financing Notice shall describe in reasonable detail
the proposed terms of such Subsequent Financing, the amount of proceeds intended
to be raised thereunder, the Person or Persons through or with whom such
Subsequent Financing is proposed to be effected, and attached to which shall be
a term sheet or similar document relating thereto.

          (c)      Any Purchaser desiring to participate in such Subsequent
Financing must provide written notice to the Company by not later than 5:30 p.m.
(New York City time) on the 5th Business Day after all of the Purchasers have
received the Pre-Notice that the Purchaser is willing to participate in the
Subsequent Financing, the amount of the Purchaser’s participation, and that the
Purchaser has such funds ready, willing, and available for investment on the
terms set forth in the Subsequent Financing Notice. If the Company receives no
notice from a Purchaser as of such 5th Business Day, such Purchaser shall be
deemed to have notified the Company that it does not elect to participate.

          (d)      If by 5:30 p.m. (New York City time) on the 5th Business Day
after all of the Purchasers have received the Pre-Notice, notifications by the
Purchasers of their willingness to participate in the Subsequent Financing (or
to cause their designees to participate) is, in the aggregate, less than the
total amount of the Subsequent Financing, then the Company may effect the
remaining portion of such Subsequent Financing on the terms and with the Persons
set forth in the Subsequent Financing Notice.

          (e)      If by 5:30 p.m. (New York City time) on the 5th Business Day
after all of the Purchasers have received the Pre-Notice, the Company receives
responses to a Subsequent Financing Notice from Purchasers seeking to purchase
more than the aggregate amount of the Participation Maximum, each such Purchaser
shall have the right to purchase the greater of (a) their Pro Rata Portion (as
defined below) of the Participation Maximum and (b) the difference between the
Participation Maximum and the aggregate amount of participation by all other
Purchasers. “Pro Rata Portion” is the ratio of (x) the Subscription Amount of
Securities purchased on the Closing Date by a

24

--------------------------------------------------------------------------------

Purchaser participating under this Section 4.13 and (y) the sum of the aggregate
Subscription Amounts of Securities purchased on the Closing Date by all
Purchasers participating under this Section 4.13.

          (f)      The Company must provide the Purchasers with a second
Subsequent Financing Notice, and the Purchasers will again have the right of
participation set forth above in this Section 4.13, if the Subsequent Financing
subject to the initial Subsequent Financing Notice is not consummated for any
reason on the terms set forth in such Subsequent Financing Notice within 60
Business Days after the date of the initial Subsequent Financing Notice.

          (g)      Notwithstanding the foregoing, this Section 4.13 shall not
apply in respect of an Exempt Issuance.

          4.12      Subsequent Equity Sales.

          (a)      Except as set forth in Sections 2.1(b) and 5.20, from the
date hereof until 90 days after the Effective Date, neither the Company nor any
Subsidiary shall issue Common Units or Common Unit Equivalents; provided,
however, the 90 day period set forth in this Section 4.14 shall be extended for
the number of Business Days during such period in which (i) trading in the
Common Units is suspended by any Trading Market, or (ii) following the Effective
Date, the Registration Statement is not effective or the prospectus included in
the Registration Statement may not be used by the Purchasers for the resale of
the Units, the Note Units and Warrant Units.

          (b)      From the date hereof until such time as no Purchaser holds
any of the Securities, the Company shall be prohibited from effecting or
entering into an agreement to effect any Subsequent Financing involving a
“Variable Rate Transaction”. The term “Variable Rate Transaction” shall mean a
transaction in which the Company issues or sells (i) any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional Common Units either (A) at a conversion,
exercise or exchange rate or other price that is based upon and/or varies with
the trading prices of or quotations for the Common Units at any time after the
initial issuance of such debt or equity securities, or (B) with a conversion,
exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such debt or equity security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock or (ii) enters
into any agreement, including, but not limited to, an equity line of credit,
whereby the Company may sell securities at a future determined price. Any
Purchaser shall be entitled to obtain injunctive relief against the Company to
preclude any such issuance, which remedy shall be in addition to any right to
collect damages.

          (c)      Notwithstanding the foregoing, this Section 4.14 shall not
apply in respect of an Exempt Issuance, except that no Variable Rate Transaction
shall be an Exempt Issuance.

25

--------------------------------------------------------------------------------

          4.13      Short Sales and Confidentiality After The Date Hereof. Each
Purchaser severally and not jointly with the other Purchasers covenants that
neither it nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any Short Sales in the common stock of Pubco
during the period commencing at the time such Purchaser was first contacted by
the Company regarding an investment in the Company and ending at the time that
the transactions contemplated by this Agreement are first publicly announced as
described in Section 4.4. Each Purchaser, severally and not jointly with the
other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by Pubco as described in
Section 4.4, such Purchaser will maintain the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction). Each Purchaser understands and acknowledges,
severally and not jointly with any other Purchaser, that the Commission
currently takes the position that coverage of short sales of shares of Common
Stock “against the box” prior to the Effective Date of the Registration
Statement with the Securities is a violation of Section 5 of the Securities Act,
as set forth in Item 65, Section A, of the Manual of Publicly Available
Telephone Interpretations, dated July 1997, compiled by the Office of Chief
Counsel, Division of Corporation Finance. Notwithstanding the foregoing, no
Purchaser makes any representation, warranty or covenant hereby that it will not
engage in Short Sales in the securities of Pubco after the time that the
transactions contemplated by this Agreement are first publicly announced as
described in Section 4.4. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser's assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser's assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Securities covered by this Agreement.

          4.14      Delivery of Securities After Closing. The Company shall
deliver, or cause to be delivered, the respective Securities purchased by each
Purchaser to such Purchaser within 3 Business Days of the Closing Date.

          4.15      Form D; Blue Sky Filings. The Company agrees to timely file
a Form D with respect to the Securities as required under Regulation D and to
provide a copy thereof, promptly upon request of any Purchaser. The Company
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.

          4.16      Capital Changes. Until the one year anniversary of the
Effective Date, other than pursuant to the terms of the Merger, the Company
shall not undertake a reverse or forward combination of outstanding Common Units
or reclassification of the Common Units without the prior written consent of the
Purchasers holding a majority in interest of the Units.

          4.17      Most Favored Nation Provision. If the Company or Pubco
effects a Subsequent Financing at any time prior to the 6 month anniversary of
the Effective Date, each Purchaser may elect, in its sole discretion, to
exchange all or some of the Units then held by such Purchaser for any securities
issued in a Subsequent Financing based on the Per Unit Purchase Price multiplied

26

--------------------------------------------------------------------------------

by the number of Units so exchanged and otherwise on the same terms and
conditions at which such securities are to be issued. The Company shall provide,
and shall cause Pubco to provide, each Purchaser notice of any such Subsequent
Financing in the manner provided in Section 4.13.

          4.18      Option Plan. From the date hereof until the 24 month
anniversary of the Closing Date, if the Company or any Subsidiary thereof, or,
following the Merger, Pubco shall issue or reserve for issuance more than a
number of Common Units equal to 20% of the outstanding Common Units immediately
following the closing of the Merger (such outstanding number of Common Units
shall be as set forth on Schedule 3.1(g) hereto) under any option or similar
employee equity compensation or benefit plan, the Company shall issue each
Purchaser, on a pro-rata basis (based on each Purchaser’s Subscription Amount
and the aggregate Subscription Amounts hereunder), additional Common Units such
that the Purchasers own, in the aggregate, a percentage of the outstanding
Common Units (on a fully diluted basis including the Note Units, but excluding
the Warrants), such percentage being equal to the total Units sold pursuant to
this Agreement divided by the sum of the total Units sold pursuant to this
Agreement and 11,400,000, that sum divided by 94% and further divided by 80%
(e.g. for $20,000,000 of units sold, the percentage is equal to 13,333,333
divided by the sum of 13,333,333 and 11,400,000, that sum divided by 94% and
further divided by 80%, or approximately 40.54%), immediately following such
issuance or reservation less any Common Units sold by the Purchasers prior to
such issuance or reservation. The Company may not refuse to issue a Purchaser
additional Common Units hereunder based on any claim that such Purchaser or any
one associated or affiliated with such Purchaser has been engaged in any
violation of law, agreement or for any other reason, unless, an injunction from
a court, on notice, restraining and or enjoining an issuance hereunder shall
have been sought and obtained and the Company posts a surety bond for the
benefit of such Purchaser in the amount of 150% of the market value of such
Common Units (based on the Closing Price of the Common Units on the date of the
event giving rise to the Company’s obligation hereunder), which is subject to
the injunction, which bond shall remain in effect until the completion of
litigation of the dispute and the proceeds of which shall be payable to the
Purchaser to the extent it obtains judgment. Nothing herein shall limit a
Purchaser’s right to pursue actual damages for the Company's failure to deliver
Common Units hereunder and such Purchaser shall have the right to pursue all
remedies available to it at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief.

          4.19      Registration Rights. In the event that the Merger Agreement
is terminated and the Company enters into a merger agreement with another entity
whose common stock or other equity securities are publicly traded, the
consummation of such merger agreement shall have substantially similar closing
conditions as those set forth in Section 2.3(b)(iv) of this Agreement. In
addition, in the event the Merger Agreement is terminated and if, in connection
with an initial public offering or at any other time, the Company shall
determine to proceed with the preparation and filing of a registration
statement, in connection with the proposed offer and sale of any of its
securities by it or any of its security holders (other than a registration
statement on Form S-4, S-8 or other similar limited purpose form), the Company
will give written notice of its determination to the Purchasers. Upon receipt of
a written request from the Purchasers within thirty calendar days after receipt
of any such notice from the Company, the Company will cause all the Common Units
issued hereunder or issuable upon exercise of the Warrants, to the extent
requested by the Purchasers, to be included in such registration statement, all
to the extent required to permit the sale or other disposition by the Purchasers
of such securities.

27

--------------------------------------------------------------------------------

          4.20      Put Right. If the Merger is not completed within 120 days of
the Closing Date, the Company will pay each Purchaser an amount equal to 0.25%
of the aggregate amount invested by such Purchaser pursuant to this Agreement.
In addition to the payment described in the preceding sentence, if the Merger is
not completed within 150 days of the Closing Date, the Company will pay each
Purchaser an amount equal to 0.75% of the aggregate amount invested by such
Purchaser pursuant to this Agreement. If the Merger is not completed within 180
days of the Closing Date, each Purchaser shall at such time have the option to
require the Company to purchase from such Purchaser all or such portion as is
designated by such Purchaser of the Units and Warrants purchased by such
Purchaser pursuant to this Agreement. The Company shall purchase the Units and
Warrants designated by such Purchaser for a price equal to the Subscription
Amount paid by the Purchaser with respect to the Units and Warrants designated
by such Purchaser (the “Put Price”). The repurchase of the Units and Warrants
will be consummated and the Put Price will be paid by the Company to the
Purchaser on a date that is not more than 90 days after the Company’s receipt of
written notice by the Purchaser of the exercise of the option set forth in this
Section 4.22.

ARTICLE V
MISCELLANEOUS

          5.1      Termination. This Agreement may be terminated by any
Purchaser, as to such Purchaser’s obligations hereunder only and without any
effect whatsoever on the obligations between the Company and the other
Purchasers, by written notice to the other parties, if the Closing has not been
consummated on or before June 30, 2006; provided, however, that no such
termination will affect the right of any party to sue for any breach by the
other party (or parties).

          5.2      Fees and Expenses. At the Closing, the Company has agreed to
reimburse Bonanza Master Fund Ltd. (“Bonanza”) the non-accountable sum of
$20,000, for its out-of-pocket legal fees and expenses. Accordingly, in lieu of
the foregoing payments, the aggregate amount that Bonanza is to pay for the
Securities at the Closing shall be reduced by $20,000 in lieu thereof. The
Company shall deliver, prior to the Closing, a completed and executed copy of
the Closing Statement, attached hereto as Annex A. Except as expressly set forth
in the Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all transfer agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Purchasers.

          5.3      Entire Agreement. The Transaction Documents, together with
the exhibits and schedules thereto, contain the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

          5.4      Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30

28

--------------------------------------------------------------------------------

p.m. (New York City time) on a Business Day, (b) the next Business Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number set forth on the signature pages attached hereto on a
day that is not a Business Day or later than 5:30 p.m. (New York City time) on
any Business Day, (c) the 2nd Business Day following the date of mailing, if
sent by U.S. nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be as set forth on the signature pages
attached hereto.

          5.5      Amendments; Waivers. No provision of this Agreement may be
waived or amended except in a written instrument signed, in the case of an
amendment, by the Company and each Purchaser or, in the case of a waiver, by the
party against whom enforcement of any such waived provision is sought. No waiver
of any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

          5.6      Headings. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

          5.7      Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns and shall be expressly binding on Pubco upon the closing of the Merger.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchasers”.

          5.8      No Third-Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.9.

          5.9      Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, members,
managers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim

29

--------------------------------------------------------------------------------

that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. The parties hereby waive all rights to a trial by jury.
If either party shall commence an action or proceeding to enforce any provisions
of the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

          5.10      Survival. The representations and warranties contained
herein shall survive the Closing and the delivery of the Units, the Note Units
and Warrant Units.

          5.11      Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

          5.12      Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

          5.13      Rescission and Withdrawal Right. Notwithstanding anything to
the contrary contained in (and without limiting any similar provisions of) any
of the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights.

          5.14      Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu

30

--------------------------------------------------------------------------------

of and substitution therefor, a new certificate or instrument, but only upon
receipt of evidence reasonably satisfactory to the Company of such loss, theft
or destruction. The applicant for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs (including
customary indemnity) associated with the issuance of such replacement
Securities.

          5.15      Remedies. In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, each of
the Purchasers and the Company will be entitled to specific performance under
the Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agrees to waive
and not to assert in any action for specific performance of any such obligation
the defense that a remedy at law would be adequate.

          5.16      Payment Set Aside. To the extent that the Company makes a
payment or payments to any Purchaser pursuant to any Transaction Document or a
Purchaser enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

          5.17      Independent Nature of Purchasers’ Obligations and Rights.
The obligations of each Purchaser under any Transaction Document are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents. For reasons of administrative convenience only, Purchasers and their
respective counsel have chosen to communicate with the Company through FW. FW
does not represent all of the Purchasers but only Bonanza. The Company has
elected to provide all Purchasers with the same terms and Transaction Documents
for the convenience of the Company and not because it was required or requested
to do so by the Purchasers.

          5.18      Liquidated Damages. The Company’s obligations to pay any
partial liquidated damages or other amounts owing under the Transaction
Documents is a continuing obligation of the Company and shall not terminate
until all unpaid partial liquidated damages and other

31

--------------------------------------------------------------------------------

amounts have been paid notwithstanding the fact that the instrument or security
pursuant to which such partial liquidated damages or other amounts are due and
payable shall have been canceled.

          5.19      Construction. The parties agree that each of them and/or
their respective counsel has reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments hereto.

          5.20      Additional Closings. The Company may accept additional
investments on the terms set forth in the Transaction Documents during the 30
days after the Closing Date in an aggregate amount not exceeding $10,000,000
(for a total investment pursuant to the Transaction Documents of up to
$25,000,000) by accepting additional signature pages to the Transactions
Documents from each such Purchaser and payment of the additional amount to be
invested by each such Purchaser, which additional signature pages shall
represent a joinder of this Agreement and the other Transaction Documents as if
such Purchaser had delivered such signature pages and payment on the Closing
Date. Within 3 Business Days of acceptance of such additional signature pages
and payments, the Company will deliver to all Purchasers a restated Closing
Statement that includes such additional Purchasers and payments in the form of
Annex A attached hereto.

(Signature Pages Follow)

32

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

CROSSPOINT ENERGY, LLC Address for Notice:         By:
__________________________________________          Name:          Title:  

With a copy to (which shall not constitute notice):

 

Acknowledged and agreed to as to representations, warranties and covenants of
Pubco herein as of the date first indicated above:

ELECTRUM MINING LIMITED Address for Notice:     By:
__________________________________________          Name:          Title:  

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

33

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO CROSSPOINT SECURITIES PURCHASE AGREEMENT]

          IN WITNESS WHEREOF, the undersigned have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

Name of Purchaser: ________________________________________________________

Signature of Authorized Signatory of Purchaser:
__________________________________

Name of Authorized Signatory:
____________________________________________________

Title of Authorized Signatory:
_____________________________________________________

Email Address of Purchaser:________________________________________________

Fax Number of Purchaser: ________________________________________________

Address for Notice of Purchaser:

 

 

Address for Delivery of Securities for Purchaser (if not same as above):

 

 

 

Subscription Amount:
Units:
Notes:
Warrants:
EIN Number:

[SIGNATURE PAGES CONTINUE]

34

--------------------------------------------------------------------------------

Annex A

CLOSING STATEMENT

Pursuant to the attached Securities Purchase Agreement, dated as of the date
hereto, the purchasers shall purchase up to $22,000,000 of Common Units, Notes
and Warrants from CrossPoint Energy, LLC (the “Company”). All funds will be
disbursed in accordance with this Closing Statement.

Disbursement Date: June 30, 2006

I. PURCHASE PRICE                                                              
         Gross Proceeds to be Received $15,000,000.00     II. DISBURSEMENTS    
                                                                     CrossPoint
Energy, LLC $15,000,000.00   $   $   $   $     Total Amount Disbursed:
$15,000,000.00

35

--------------------------------------------------------------------------------